DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Papers Received: Amendment/Response dated 6/1/22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-9 and  11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Nochumson et al (US 5,143,646 hereafter Nochumson) in view of Aliste et al (Radiation effects on agar, alginates and carrageenan to be used as food additives; Radiation Physics and Chemistry 2000, 305-308), Nussinovitch et al (US 2008/0081056 A1 hereafter Nussinovitch) and Provonchee et al (US 2018/026400 A1 hereafter Provonchee).
Nochumson teaches a method for making a gel composition comprising irradiating agarose in dry form, dissolving said irradiated agarose and gelling said dissolved agarose (abstract, col. 5, lin. 35-62).  The solution comprises 4-8 wt% agarose where the final gel comprises about 20% agarose (col. 5, lin. 60-col. 6, lin. 23).  The agarose is only irradiated in dry form meeting the limitations of claim 10. The gel is crosslinked chemically by the addition of the borate buffer (col. 6, lin. 30-37).  Gels are formed from the irradiated materials, where care is taken to reduce the molecular weight and viscosity of the components to make gelling easier (col. 6, lin. 5-15).
While the reference discloses that any method of depolymerization is useful for the formulation of the gels and suggests irradiation to this end, the level of radiation is below that of the instant claims.  Irradiating polysaccharides to reduce their polymerization, and viscosity is well known in the art and within the ranges of the instant claims as seen in the Aliste study.
Aliste discloses that irradiating polysaccharides like agar, alginates and carrageenan has the effect of decreasing their viscosity (abstract).  Compounds are irradiated in their dry, powdered form and gelled to test their viscosity (pg 306).  Cobalt 60 is used to irradiate the compounds up to 10 kGy and produces softer gels with smaller unites (pg 307).  It would have been obvious to apply these ranges as the starting point for the agarose of Nochumson as they solve the same problem of forming gels of low viscosity materials.
As discussed above, Nochumson discloses a method of making a gel comprising irradiating agarose and forming a gel from the irradiated agarose.  The reference irradiates the agarose in order to reduce the molecular weight so that compounds can move through the pores.  The reference however does not disclose the same level of radiation as the instant claims.  The irradiation of polysaccharide to reduce the molecular weight and forming gels is well known in the art as seen in the Nussinovitch.
Nussinovitch discloses a method of forming gels for drug delivery comprising irradiating a polysaccharide in dry powder form, followed by forming gels with the powder [abstract, 0026, Example 1].  The irradiation is from 1-70 kGy [0105]. The gels comprise 10-40% of the irradiated polysaccharide [0018, Example 1]. The polysaccharide can also be dispersed in a non-solvent like a glycol, and then precipitated [0126-0130, 0147].  The gel can be administered to a patient in order to delivery therapeutic agents [0149-0154].  The gels have a strength of about 1 N [0157]. It would have been obvious to irradiate the agarose of Nochumson as seen in Nussinovitch as they both solve the same problem of forming gels from polysaccharides.
 As discussed above Nochumson discloses a method of making gels by irradiating agarose and forming gels from the irradiated polysaccharide.  While gels are formed, the reference is silent to the injection of the gels into the body.  The use of agarose gels for drug delivery is known in the art as seen in Provonchee.
Provonchee discloses methods of forming gel comprising agarose at a concentration at least 1%, where the agarose is precipitated from polyethylene glycol (page 16, lin. 5-15).  The gel is useful as a wound dressing, bone grafting or implantation (page 18-22).  The gels are formed by mixing the agarose with solvents and the gels can be delivered to the body by injection (page 24-25). It would have been obvious to apply the modified agarose of Nochumson as seen in the Provonchee as both references form agarose gels that transmit active agents.
One of ordinary skill in the art would have been motivated to combine the prior art with an expected result of a stable gel formulation that transmits molecules through its matrix.  It would have been obvious to combine the irradiated agarose of Nochumson into the formulation of Provonchee as the depolymerized agarose provides clear gels that allow for movement of molecules through the matrix, ideal for drug delivery. One of ordinary skill in the art would have been motivated to combine the prior art with an expected result of a stable gel formulation with an expected reason for success since both references disclose forming gels from agarose. 
It would have been obvious to combine the prior art to create gels easier.  It would have been obvious to irradiate the agarose of Nochumson as seen in The Altise study as higher radiation reduces the viscosity of the compound and makes gel formation easier.  It would have been obvious to irradiate the agarose of Nochumson as seen in Nussinovitch with an expectation of success since both irradiate polysaccharides and form gels.  One of ordinary skill in the art would have been motivated to combine the prior art with expectation of a stable, adhesive gels useful in drug transmission.  It would have been obvious to combine the irradiated agarose of Nochumson into the formulation of Provonchee as the depolymerized agarose provides clear gels that allow for movement of molecules through the matrix, ideal for drug delivery. One of ordinary skill in the art would have been motivated to combine the prior art with an expected result of a stable gel formulation with an expected reason for success since both references disclose forming gels from agarose. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9 and 11-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Altise is added to address the newly amended minimum radiation requirement of the base claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618